Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I, Claims 1-4, 6-11 in the reply filed on 4/13/2022 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 8/2/2019.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20180059740 A1, hereinafter Kato) in view of Yeom (US 20170277225 A1, hereinafter Yeom)

1. Kato (US 20180059740 A1) teaches a foldable electronic device, comprising: 

a first casing (2, fig 1a); 
a second casing (3, fig 1a); 
a hinge structure (4) disposed between the first casing and the second casing and connecting the first casing and the second casing (fig 1a), wherein the hinge structure comprises: 

a plurality of supporting blocks (17, 18, 21, figs 3, 5) arranged side by side between the first casing and the second casing (figs 3, 5); 

a plurality of first hinge blocks (27, 28, figs 3, 5) arranged on one side of the supporting blocks (bottom left), wherein the two adjacent supporting blocks are connected to each other through one of the first hinge blocks (17 and 21 are connected through 27, while 18 and 21 are connected through 28, see fig 5), 

a plurality of second hinge blocks (23, 24) arranged on the other side of the supporting blocks (top right), wherein the two adjacent supporting blocks are connected to each other through one of the second hinge blocks (fig 5), 

a foldable display (5, fig 1a) comprising a first bonding portion (5a) secured to the first casing (2), a second bonding portion (5b) secured to the second casing (3), and a foldable portion (portion of 5 that overlaps with 4) located between the first bonding portion and the second bonding portion (fig 1a).

However Kato fails to teach that the first hinge blocks rotatably and slidably connect the supporting blocks;
and the second hinge blocks rotatably and slidably connect the supporting blocks

Yeom teaches first hinge blocks (101) rotatably and slidably (paragraph 0079] recites ‘The first mounting hole 111 enables a sliding shaft in cooperation with the first mounting hole 111 to rotate about an axis of the sliding shaft and enables the sliding shaft to slide along a direction perpendicular to the direction of the first straight line’, see also fig 7) connect the supporting blocks (102, 103, fig 23);
and the second hinge blocks (104) rotatably and slidably connect the supporting blocks (since fig 20 has the same shape as fig 7)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Yeom into the device of Kato. The ordinary artisan would have been motivated to modify Kato in the above manner for the purpose of increasing flexibility of the hinge (Kato [0082]).


6. Kato and Yeom teach the foldable electronic device according to claim 1, wherein in the two adjacent supporting blocks (21 and 17 of Kato fig 5), one of the supporting blocks has a first slope (see annotated fig 5 below), and the other of the supporting blocks has a second slope (see annotated fig 5 below) opposite to the first slope, the first slope is separated from or abuts against the second slope (fig 5).

7. Kato and Yeom teach the foldable electronic device according to claim 1, wherein in the two adjacent supporting blocks, one of the supporting blocks has a first slope and the other of the supporting blocks has a second slope opposite to the first slope, the normal vector of the first slope intersects or is parallel to the normal vector of the second slope.


    PNG
    media_image1.png
    272
    442
    media_image1.png
    Greyscale



8. Kato and Yeom teach the  foldable electronic device according to claim 1, wherein two of the supporting blocks (17, 18, fig 5) are respectively connected to the first casing (2) and the second casing (3), wherein one of the supporting blocks connected to the first casing has a first connecting portion (portion of 17 which holds 56i), and the other of the supporting blocks connected to the second casing has a second connecting portion (portion of 18 which holds 57i).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Yeom, further in view of Park (US 20160239046 A1, hereinafter Park)

4. Kato and Yeom teach the foldable electronic device according to claim 1, wherein each of the supporting blocks has a supporting convex arc surface (Yeom fig 23). 

However Kato and Yeom fail to specifically teach that the foldable portion of the foldable display contacts the supporting convex arc surfaces of the supporting blocks.

Park teaches a foldable portion of the foldable display contacts the supporting convex arc surfaces of the supporting blocks ([0049] recites ‘Referring to FIG. 4, the wearable smart device 10 can include the display unit 15a. The display unit 15a can be exposed from the device 10 to make the display unit 15a to be easily seen to a user in a state of being worn on the user. The display unit 15a can be supported by the first example of the frames 100/200 or the second example of the frames 300/400’, see also fig 10)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Park into the device of Kato and Yeom. The ordinary artisan would have been motivated to modify Kato and Yeom in the above manner for the purpose of closely supporting the display to prevent damage.


Allowable Subject Matter

Claims 2-3, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 2:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the hinge structure further comprises a plurality of shafts, and the shafts pass through the supporting blocks, each of the first hinge blocks and each of the second hinge blocks have two sliding slots disposed symmetrically, and the two adjacent shafts respectively pass through the two adjacent supporting blocks, and are inserted into the two sliding slots of one of the first hinge blocks and the two sliding slots of one of the second hinge blocks in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
The following is a statement of reasons for the indication of allowable subject matter for claim 9:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the hinge structure further comprises: a reinforcing member passing through the supporting blocks, wherein the reinforcing member has a first fixing end and a second fixing end, the first fixing end is connected to the first connecting portion, and the second fixing end is connected to the second connecting portion in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Regarding claim 2, each instance of Yeom 101 is not aligned with the instance of 104 that corresponds to it. The shaft that runs through the sliding slot of 101 does not run through the sliding slot of 104. The sliding slots are not disposed symmetrically.

Park (US 20180275715 A1) fig 5 shows element 220 as sliding slots that are aligned, but they are not part of a first and second hinge block.

Chen (US 9677308 B1) fig 2 shows elements 31, 32, 41, 42 as sliding slots that are aligned, but the shafts that pass through them do not pass through the supporting blocks (50).

Hsu (US 20160370828 A1) figs 1-4 do teach a hinge structure further comprises a plurality of shafts (91, 92, fig 2), and the shafts pass through the supporting blocks (100, 200), each of the first hinge blocks (600) and each of the second hinge blocks (700) have two sliding slots (63, 64, 83, 84, 85, 86, fig 3) disposed symmetrically, and the two adjacent shafts respectively pass through the two adjacent supporting blocks (fig 4), and are inserted into the two sliding slots of one of the first hinge blocks and the two sliding slots of one of the second hinge blocks (figs 1-4). 
Although Hsu teaches the above noted limitations in isolation, it would not have been obvious to modify Yeom in such a manner. It would also not make sense to have Hsu as a secondary reference instead of Yeom since the supporting blocks are on the outside of the first and second hinge blocks in Hsu, contrary to claim 1.


Regarding claim 9, Kuo (US 20210011523 A1) fig 5a element 133 teaches the above noted limitations, however Kuo is from the same assignee and does not qualify as prior art.

Tazbaz (US 20150361696 A1) fig 21 has a portion to the left of the hinge which seems like a reinforcing member, but its fixing ends do not connect with elements that would be analogous to the first and second connecting portions.

Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841